Citation Nr: 1222786	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 9, 2008, for an original award of service connection for major depressive disorder. 

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

3.  Entitlement to an increased (compensable) evaluation for history of intestinal schistosomiasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 10 percent initial evaluation for major depressive disorder, effective October 9, 2008, and denied his claim for an increased (compensable) evaluation for history of intestinal schistosomiasis.

During the course of the appeal, a February 2010 rating decision awarded the Veteran an initial evaluation of 30 percent for major depressive disorder, effective October 9, 2008.  The Veteran appeals the 30 percent initial evaluation assigned, as well as the October 9, 2008 effective date for the award of service connection for major depressive disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Oral testimony presented by the Veteran before the Board at a hearing conducted on August 10, 2007, constitutes a constructive claim for VA compensation for a chronic acquired psychiatric disorder, claimed as secondary to service-connected history of intestinal schistosomiasis.

2.  A pending claim for VA compensation for a chronic acquired psychiatric disorder cannot be constructively or liberally construed from the Veteran's documented correspondence and statements associated with his claims folder any earlier than August 10, 2007.

3.  The relevant evidence demonstrates that for the period from August 10, 2007, to the present, the psychiatric symptoms attributable to the Veteran's major depressive disorder are manifested by irritability, depressed mood, sleep disturbance, low energy, and concentration problems, which produce social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  The Veteran is presently assigned service connection and a separate compensable evaluation for irritable bowel syndrome secondary to history of intestinal schistosomiasis.  The rating assigned for this disability is not presently on appeal before the Board. 

5.  The relevant evidence demonstrates that the Veteran's history of intestinal schistosomiasis by itself is not currently manifested by any active disabling symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 10, 2007 for an original award of service connection for major depressive disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).  

2.  The criteria for an initial evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011). 

3.  The criteria for a compensable evaluation for history of intestinal schistosomiasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6320 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an earlier effective date prior to October 9, 2008, for an original award of service connection for major depressive disorder.

With respect only to the issue regarding the propriety of the effective date of October 9, 2008, assigned by the agency of original jurisdiction for the initial grant of service connection for major depressive disorder decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for an earlier effective date for the award of service connection for major depressive disorder that is at issue flows downstream from a rating decision dated in May 2009, which initially established service connection for this psychiatric disability, with an effective date of October 9, 2008.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial effective date of October 9, 2008 assigned for the award of service connection for major depressive disorder with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to this specific claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the issue of entitlement to an earlier effective date prior to October 9, 2008 for the award of service connection for major depressive disorder is determined only by the record contained within the Veteran's claims file as it existed on this date.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran, and no useful purpose would be served in remanding this specific issue for further development as any additional evidence obtained would have no material effect on the record as it existed on October 9, 2008, for purposes of determining the earliest date on which the Veteran's claim for VA compensation for a psychiatric disorder was received by VA.  The Board will therefore proceed with the adjudication of the appeal regarding this matter.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  This rule holds true in cases of claims for service connection, except when a claim is received within one year after separation from service, in which case the effective date of the award is the day following separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.400(b)(2)(i) (2011). 

As relevant, the May 2010 rating issue on appeal granted the Veteran service connection for major depressive disorder with an effective date of October 9, 2008, based on the date of receipt by VA of correspondence from the Veteran indicating that he experienced depression and nervousness due to his frustration over medicine's seeming inability to fully resolve chronic intestinal symptoms associated with his service-connected history of intestinal schistosomiasis.  

The Veteran essentially contends he should be entitled to an effective date prior to October 9, 2008 for the grant of service connection for major depressive disorder, to extend back to May 18, 1955.  His claims file reflects that on this date, he filed his earliest claim of record for VA disability compensation, which was for a disability of his left upper extremity and shoulder.  He contends that he was already suffering from a chronic acquired psychiatric disorder in May 1955, but at the time he was inhibited from explicitly claiming VA compensation for it due to being reluctant and too ashamed to admit having psychiatric problems.  He also contends that he would have filed a claim for service connection for a psychiatric disability as early as May 1955, but was prevented from doing so because of his inability to adequately articulate such a claim due to his limited education.  The Veteran essentially makes an argument that an earlier effective date for major depressive disorder should be granted, extending back to May 18, 1955, out of equity and fairness.  While acknowledging and appreciating the Veteran's feelings of frustration, the governing regulations do not provide for the assignment of an earlier effective date based on the scenario described by the Veteran.  To the extent that he raises an argument couched in equity, while the Board remains sympathetic to the appellant, it is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The Board has carefully reviewed the entire record contained within the Veteran's claims file, parsing all of his statements and correspondence received by VA, and his recorded oral testimony preserved on VA hearing transcripts, prior to October 8, 2008.  We find that the earliest indication from the Veteran of an intent or desire to claim VA compensation for an acquired psychiatric disability appears in the transcript of an August 10, 2007 hearing before the Board, which pertained to an unrelated appeal that was adjudicated in a prior final Board decision dated in October 2007.  At this hearing, the presented oral testimony indicating that he experienced ongoing mental and psychiatric stress and emotional irritability that was associated with his service-connected schistosomiasis.  The Board may reasonably infer from the Veteran's oral testimony, reduced to writing in the August 2007 hearing transcript, that he has raised a claim of entitlement to service connection for a chronic acquired psychiatric disorder.  [See 38 C.F.R. § 3.155: Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.]  Thus, the Board finds that there has been a pending, informal claim for VA compensation for a psychiatric disability since August 10, 2007, which was eventually adjudicated on the merits and granted in a May 2009 rating decision.  As such, the appropriate effective date for the Veteran's current award of service connection for major depressive disorder is August 10, 2007.  His appeal in this regard is thus granted.

The Board has reviewed the documented correspondence and statements contained in the Veteran's claims file that is pertinent to the period prior to August 10, 2007, and concludes that it cannot constructively or liberally construe a pending unadjudicated claim for VA compensation for a chronic acquired psychiatric disorder at any time prior to August 10, 2007.  To this extent, his appeal for an earlier effective date for major depression back to May 18, 1955, must be denied.


(b.)  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

With respect only to the issue regarding the propriety of the initial rating of 30 percent assigned by the agency of original jurisdiction for major depressive disorder decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for a higher initial rating for major depressive disorder that is at issue flows downstream from a rating decision dated in May 2009, which initially established service connection for this psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial 30 percent rating assigned for major depressive disorder with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to this specific claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

The Board notes at this juncture that this current appellate decision has determined that an effective date of August 10, 2007, is appropriate for the award of service connection for the Veteran's major depressive disorder.  Thus, with respect to the claim for a higher initial evaluation in excess of 30 percent for major depressive disorder, consideration must be given regarding whether the case warrants the assignment of separate ratings for his service-connected psychiatric disability for separate periods of time, from August 10, 2007, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's claims file indicates that he receives his medical treatment solely from VA sources.  The Board finds that all relevant and obtainable VA medical records pertaining to his psychiatric counseling and treatment pertaining to the period from August 10, 2007 to the present have been obtained and associated with  the evidence.  He has furthermore been provided with VA psychiatric examinations of his major depressive disorder in January 2009 and October 2011.  The Board has reviewed the examination reports and notes that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the January 2009 and October 2011 VA psychiatric examinations are deemed to be adequate for rating purposes for the claim at issue regarding the propriety of the initial rating assigned for major depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the initial rating claim decided herein, and thus no additional assistance or notification is required.  The Veteran has not suffered any prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found.

Diagnostic Code 9435 provides that major depressive disorder is evaluated as a mood disorder (not otherwise specified) under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  The Veteran's service-connected psychiatric disorder is currently evaluated as 30 percent disabling from August 10, 2007.

A 30 percent evaluation for major depressive disorder is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for major depressive disorder is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for major depressive disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for major depressive disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The report of a January 2009 VA psychiatric examination shows that the Veteran reported psychiatric symptoms that were characterized by the examiner as being moderate in severity, and which included depression, significant episodes of tearful crying, insomnia, low energy, impaired concentration ability, and melancholia.  He had not been previously received psychiatric treatment or counseling.  He was currently using prescribed psychotropic medication for his depression.  He reported that over five years earlier, in 2003, he had felt suicidal and had a plan but indicated that his Christian faith kept him from acting on it.  He reported that he was an active member of his church community and played bingo and attended church services to help cope with his psychological distress.  The Veteran reported that he retired from work due to hand pain from an arthritic disability.  He was almost 84 years old at the time of the examination.  He reported having a history of episodic depression for the past 62 years, which caused him to feel so depressed on many mornings that he did not want to get out of bed, although he did not lose any days of work because of his sense of obligation to provide for his family.  

On mental status examination, the Veteran displayed marginal grooming and hygiene and was dressed in significantly soiled clothing, with some mental confusion and objective psychological testing scores that the examiner determined  to be emerging dementia that was not linked to his current Axis I psychiatric diagnoses.  He was alert and oriented on all spheres, with clear but circumstantial and slow thought processes.  His speech was clear and articulate and within normal limits.  His mood was calm but dysphoric, with a congruent affect.  The examiner diagnosed the Veteran with major depressive disorder, which was characterized as moderately disabling with an assessed global assessment of functioning (GAF) score of 59, indicating moderate difficulty in social and occupational functioning.  The major depressive disorder was deemed more likely than not secondary to his service-connected schistosomiasis. 

Outpatient psychiatric treatment reports dated 2009 - 2011 show that the Veteran continued to experience moderate social and occupational impairment due to his major depressive disorder.  Although his mental competency was investigated and assessed by VA, he was ultimately deemed to be competent to handle VA funds.

VA psychiatric examination in October 2011 shows that the Veteran had major depressive disorder that was characterized as being mild-to-moderately disabling with regard to its socio-occupational impact due to mild or transient symptoms that decreased is work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was married to the same spouse for 65 years and had four adult daughters.  He reported having good social relationships both within and outside of his immediate family.  His psychiatric symptoms included depression, significant episodes of tearful crying, insomnia, low energy, impaired concentration ability, and melancholia, with temper control problems, a low tolerance for frustration, and occasional angry outbursts.  He reported episodes of suicidal ideation, but denied having intent or plan.  A GAF score of 65 was assessed, indicating mild psychiatric symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well and able to have and maintain meaningful interpersonal relationships.  He was in a depressed mood, but did not display poor or neglected personal hygiene or evidence of delusional thinking or psychotic symptoms and appeared appropriately oriented.

The Board has considered the aforementioned evidence and concludes that the initial 30 percent evaluation assigned for major depressive disorder for the period commencing August 10, 2007 to the present adequately compensates the Veteran for the state of his social and occupational impairment due to this psychiatric disability for this period.  The relevant evidence demonstrates that for the period from August 10, 2007, to the present, the psychiatric symptoms attributable to the Veteran's major depressive disorder are manifested by irritability, depressed mood, sleep disturbance, low energy, and concentration problems, which produce social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was oriented and not suffering from hallucinations or psychotic symptoms and he was able to communicate appropriately with the examiner.  To the extent that some early dementia was indicated, the examining clinician has determined that this dementia is unrelated to the Veteran's service-connected major depressive disorder.  The clinical evidence generally demonstrates no more than mild-to-moderate social and occupational impairment, as indicated by the corresponding GAF scores of 59 - 65 during the period (see 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DSM-IV, for rating purposes).

Notwithstanding the Veteran's demonstrated capacity to work during the time that he was employed, and his demonstrated capacity for effective social functioning, as indicated by his active involvement with his church community, his willingness to engage in social activities such as playing bingo games at his church, and his long marriage and close relationship with his immediate family, the Board must take into account his significant episodes of crying, his reported history of sometimes feeling so depressed he lacked the energy to arise from his bed in the morning, the lapse of personal hygiene noted on examination in January 2009 (but not noted thereafter on subsequent treatment and examination reports), and the history of occasional suicidal ideation without plan.  (The Board notes that the one time when the Veteran reported suicidal ideation with a plan was back in 2003, well outside the time period at issue.)  The Board finds that the lapse of personal hygiene does not appear to be a recurring or intermittent event as contemplated by the criteria for a 100 percent rating, as hygiene lapse does not appear again on the record at any time since January 2009.  The Board also finds that the Veteran's suicidal ideation is not currently with any actual implementation plan, and that he is further inhibited by his own personal faith to act on any suicidal impulse, such that the Board concludes that the evidence does not demonstrate that he is a danger to himself much less to others.  Thus, his chronic sleep impairment, depressive mood, crying jags, and episodic periods of low energy support the assignment of a 30 percent evaluation as these symptoms more closely approximate the criteria for a 30 percent evaluation for social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The totality of the clinical evidence, however, indicates that the Veteran remained capable of generally effective or at least satisfactory interpersonal functioning and communication.  As previously stated, the overall disability picture presented by the relevant psychiatric evidence more closely approximates the criteria contemplated in a 30 percent evaluation for major depressive disorder for psychiatric symptoms producing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The clinical evidence does not otherwise demonstrate that the Veteran's major depressive disorder is manifested by symptomatology that more closely approximates the criteria for a 50 percent or higher evaluation under Diagnostic Code 9435.  The criteria listed for a 50 percent evaluation contemplate social and occupational impairment due to cited examples of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the Court's guidance in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board is mindful to avoid rating the Veteran's major depressive disorder by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  In the Board's assessment, within the context of the entire record, his disturbances of motivation and mood are deemed to have been adequately contemplated in the criteria for a 30 percent evaluation on the basis that his psychiatric symptoms would produce only occasional decrease in his work efficiency and intermittent periods of an inability to perform his occupational tasks.  As previously stated, the Veteran remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation.  The Board thusly concludes that the Veteran's psychiatric manifestations of major depressive disorder for the period from August 10, 2007 to the present are of insufficient severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  

Therefore, in view of the foregoing, the Board finds that the overall disability picture presented by the objective medical evidence demonstrates that the constellation of psychiatric symptomatology attributable to the Veteran's major depressive disorder does not meet or nearly approximate the criteria for a rating in excess of 30 percent at any time from August 10, 2007, to the present time.  The appellant's claim for an initial evaluation in excess of 30 percent for major depressive disorder is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to an increased (compensable) evaluation for history of intestinal schistosomiasis.

With respect to the claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  (38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.)

The increased rating claim for history of intestinal schistosomiasis was deemed to have been filed on October 9, 2008.  VCAA notice letters were dispatched to the Veteran in October 2008 and March 2009, prior to the May 2009 rating decision now on appeal.  A subsequent VCAA notice letter was dispatched to the Veteran in March 2010.  These letters addressed the increased rating issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is furthermore no defect in the timing of this notice as it preceded the RO's adjudication of the claim on appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from October 9, 2008, when the Veteran filed his claim for an increased rating for history of intestinal schistosomiasis, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from October 9, 2007 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records for the period encompassing the relevant period from 2007 - 2011 have been obtained and associated with the claims file.  The Board further notes that the Veteran was provided with an examination for infectious diseases in January 2009 and October 2011.  Although the Veteran's claims file was not made available for review by the January 2009 examiner, it was subsequently available for review by the October 2011 examiner.  Collectively, the two examination reports provided adequate discussion of the objective clinical findings obtained, and the more recent examination's consideration of the history of schistosomiasis within the context of the Veteran's clinical history as contained within his reviewed records rehabilitates the deficit of the prior examination of January 2009, as the newer examination considered and incorporated the clinical findings of the prior examination.  In any case, the rating of the disability on appeal involves clear-cut and unambiguous criteria that are plainly addressed in the clinical findings presented in the current evidence of record.  Thus, notwithstanding the apparent deficit regarding the unavailability of the claims file for review in conjunction with the January 2009 VA examination, the examination is nevertheless deemed adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for history of intestinal schistosomiasis decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

By history, the Veteran's service medical records reflect that he contracted intestinal schistosomiasis during active duty in the Pacific Theater of Operations in World War II.  The active stage of the infectious disease, which is caused by a parasitic worm, was treated and resolved.  The Veteran was discharged from active duty following completion of his course of medical treatment for intestinal schistosomiasis in February 1946.  

In April 2004, the Veteran filed his original claim for VA compensation for intestinal schistosomiasis.  By rating decision dated in July 2004, he was granted service connection and a noncompensable evaluation for history of intestinal schistosomiasis.

Intestinal schistosomiasis is rated under the criteria contained in 38 C.F.R. § 4.88b, Diagnostic Code 6320, for evaluating parasitic disease not otherwise specified in the rating schedule.  Diagnostic Code 6320 provides for the assignment of a 100 percent evaluation for active disease; thereafter, rate as residuals such as spleen or liver damage under the appropriate system.  

On October 9, 2008, the Veteran applied for a rating increase for history of intestinal schistosomiasis.  VA medical records, including the reports of VA examinations conducted in January 2009 and October 2011, show that the Veteran's primary symptomatic complaint was chronic constipation alternating with diarrhea and intestinal dysfunction, whose etiology was clinically linked to intestinal scarring associated with his history of schistosomiasis.  In a December 2011 rating decision, he was granted service connection and a 10 percent evaluation for irritable bowel syndrome as a separate and individually ratable disability associated with his history of intestinal schistosomiasis, but whose symptoms are distinct and apart from the intestinal schistosomiasis that is the subject of the current appeal.  As the Veteran has not appealed the determination of the December 2011 rating decision, it is not presently before the Board on appeal and the rating assigned to irritable bowel syndrome cannot be addressed by this appellate forum.  Furthermore, the December 2011 rating decision has specifically distinguished the Veteran's irritable bowel syndrome as an individually ratable disability that is separate and apart from his history of intestinal schistosomiasis.

The Board has considered the clinical evidence and finds that the Veteran's intestinal schistosomiasis was treated and resolved decades ago and is not manifested as an active parasitic infection or disease at any time during the pendency of the current claim.  Therefore, assignment of a 100 percent evaluation under Diagnostic Code 6320 is not supported by the facts of the case.

As previously discussed, the Veteran was recently granted service connection and a separate compensable evaluation for irritable bowel syndrome manifested by chronic constipation alternating with diarrhea, as an individually rated residual of intestinal schistosomiasis.  This is a disability whose assigned rating is not presently on appeal before the Board.  As such, the Board concludes that the clinical evidence establishes that the Veteran's intestinal schistosomiasis, by itself, is not currently manifested by any active disabling symptomatology.  The noncompensable evaluation assigned is therefore appropriate and his appeal for a compensable rating must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this case, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating for history of intestinal schistosomiasis must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected major depressive disorder and history of intestinal schistosomiasis during the period from August 2007 to the present, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, did not produce a greater impact on his occupational capacity during the relevant time period at issue that rendered impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9435.  The evidence indicates that the Veteran was able to function reasonably well in social situations and was only mild-to-moderately impaired in his social and occupational capacity by major depressive disorder.  The clinical evidence demonstrates that he did not require frequent psychiatric hospitalization for his major depressive disorder during the time period in question.  The Veteran was also demonstrably able to attend to his daily activities of living, was deemed competent to handle VA funds, and actively participated in his church community.  As previously stated, his intestinal schistosomiasis is presently inactive.  As such, the state of his impairment due to major depressive disorder and history of intestinal schistosomiasis are, at present, adequately contemplated in the criteria for the 30 percent and noncompensable schedular evaluations respectively assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).




ORDER

An effective date of August 10, 2007 - and no earlier - for an award of service connection for major depressive disorder is granted. 

An initial evaluation in excess of 30 percent for major depressive disorder is denied.

An increased (compensable) evaluation for history of intestinal schistosomiasis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


